Order entered October              , 2012




                                              In The
                                     Court of appeato
                          jriftb IlDi5stritt of Texass at /Dams
                                        No. 05-11-01268-CR
                                        No. 05-11-01269-CR

                                   TIEN JUNG KUO, Appellant

                                               V.

                                 THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                      Trial Court Cause Nos. F10-55962-J, F10-55963-J

                                            ORDER
       The Court REINSTATES the appeals.

       On September 18, 2012, we ordered the trial court to make findings regarding why the

reporter's record has not been filed. On October 4, 2012, we received appellant's motions to

dismiss the appeals, signed by both appellant and his attorney. See Tex. R. App. P. 42.2(a).

Accordingly, we conclude findings are no longer necessary and VACATE the September 18,

2012 order.

       We DENY appellant's January 7, 2012 motions to dismiss because they were not signed

by both appellant and counsel.
          We will dispose of appellant's October 4, 2012 motions to dismiss the appeals in due

course.



                                                   15AVID L. BRIDGES
                                                    JUSTICE